Citation Nr: 0816066	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cholesteatoma, 
otorrhea, and hearing loss, claimed as residuals of an injury 
to the left side of the head and ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had verified active service from February 1957 to 
February 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his hearing loss 
disability is related to an in-service accident in which he 
was hit on the head by a crane hook.  Specifically, the 
veteran indicated that he was a "Seabee rigger" from 1943 
to 1946 and that he was hit on the side of the head in 1943 
or 1944 with a crane hook following a power outage during an 
air raid.  The veteran indicated in a statement to VA dated 
July 2007 that he was taken to the "119 Seabee ER" and was 
given "a shower and 4 APC."  The veteran reported hearing 
problems and bleeding ears since this incident. The Board 
notes that a notation on a November 1945 medical history 
report indicated that the veteran was attached at one point 
to the 119th Naval Construction Battalion.   

The Board has reviewed all of the evidence of record and, 
unfortunately, a remand is required for additional 
evidentiary development.  Notably, the veteran's DD-214 Form 
or other verification of service for the period from August 
1943 to February 1957 is not of record and must be obtained.  
Additionally, the RO should contact the appropriate Federal 
agency and/or service department and request copies of the 
veteran's assignments and MOS for the 1943 to 1946.  

Service medical records (SMRs) associated with the veteran's 
claims file revealed that he was afforded a clinical 
evaluation and physical examination in August 1943 prior to 
entering service.  The veteran's hearing was interpreted to 
be 15/15 on the whispered voice test, and no hearing 
abnormalities were noted.  Similarly, a physical examination 
conducted in February 1952 was normal and the veteran's 
hearing was interpreted to be 15/15 on the whispered voice 
test.

The veteran reported to sick call in March 1955 after 
reporting a 15-hour headache.  The veteran indicated at that 
time that he was struck in the head by a crane hook and 
knocked unconscious in 1944.  According to the examiner, no 
neurological residuals resulted from this incident.  The 
impression was migraine headache, cause unknown.  The Board 
notes that the veteran's history of migraine headaches is 
well-documented in the SMRs.  The veteran reported having 
headaches since the crane accident, but there is conflicting 
evidence of record regarding which side of the veteran's head 
and ear sustained injury.  Also, there is no indication in 
the SMRs that the veteran experienced hearing problems 
because of the crane accident.

Clinical evaluations and physical examinations administered 
in February 1957 and January 1963 were essentially normal, 
and no hearing abnormalities were noted at that time.  

A single SMR dated December 1967 revealed that the veteran 
was also afforded a clinical evaluation and physical 
examination for the Naval Reserves.  The clinical evaluation 
was normal, and no hearing abnormalities were noted at that 
time.  

The veteran sought private care from P. McCallion, M.D. in 
October 2005 after reporting fullness in the left ear with 
drainage.  Dr. McCallion noted that the veteran had a long 
history of reduced hearing in the left ear and intermittent 
drainage.  No problems with the right ear were noted.  After 
conducting a binocular microscopy, Dr. McCallion diagnosed 
the veteran as having probable cholesteatoma of the left ear 
with otorrhea and inflammatory polyps.  No references to the 
veteran's military service are contained in this treatment 
note.

The veteran sought private care from J. Hodges, M.D. in June 
2006.  The veteran reported a three-month history of 
excessive ear wax and long-standing deafness in the left ear.  
The veteran's past medical history was significant for ear 
infections.  Upon physical examination, Dr. Hodges observed 
that the veteran's hearing was intact to conversational 
voice, but noted the presence of a small amount of hard 
inferior blood in the left ear canal.  The impression was 
impacted cerumen and chronic otitis externa.  No references 
to the veteran's military service are contained in this 
treatment note.

The veteran sought additional care from J. Hodges, M.D. in 
August 2006.  The veteran reported a three-month history of 
excessive ear wax and long-standing deafness in the left ear.  
The veteran attributed this deafness to a "military 
injury."  The veteran also reported some bleeding in the 
right ear.  Dr. Hodges noted that the veteran's past medical 
history was significant for ear infections.  Upon physical 
examination, Dr. Hodges observed that the veteran's hearing 
was intact to conversational voice, but noted the presence of 
purulent ceruminous debris.  The impression was impacted 
cerumen and severe sensorineural hearing loss.

The veteran presented to VA in February 2007 for an 
audiological consultation.  The veteran stated that he was 
hit in the head with a crane hook in the 1940s and had been 
unable to hear out of the left ear since that time.  He 
veteran also reported otalgia and tinnitus as well as 
significant in-service and post-service noise exposure.  

Audiological testing was interpreted to show normal hearing 
in the right ear, sloping to a moderately-severe 
sensorineural hearing loss with an excellent speech 
discrimination score.  The veteran did not respond to 
puretone stimulus in the left ear and the examiner could not 
obtain speech discrimination scores in that ear.  These 
results "confirmed cochlear nature of hearing loss for both 
ears."  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the severity and extent of the claimed 
hearing loss disability and/or ear disease and to obtain an 
opinion as to whether these problems are related to the 
veteran's in-service accident, or any other incident in 
service, including noise exposure.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
February 15, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
Federal agency and/or service department 
and attempt to obtain a copy of the 
veteran's DD-214 Form or other 
verification for his period of active 
service from August 1943 to February 1957, 
as well as his assignments and MOS for the 
period from 1943 to 1946.   

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from February 15, 2007 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination 
to ascertain the nature of all hearing 
loss disabilities and/or ear diseases and 
the proper diagnoses thereof.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

The examiner is asked to express an 
opinion as to whether the current hearing 
loss disability and/or ear disease(s) are 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's in-service crane accident or 
to any other incident of service, to 
include noise exposure.  The examiner must 
provide a complete rationale for any 
stated opinion.

4. Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



